Name: Decision No 4/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part of 4 November 1998 adopting the terms and conditions for the participation of Estonia in Community programmes in the field of culture
 Type: Decision
 Subject Matter: culture and religion;  European construction;  Europe
 Date Published: 1998-11-17

 Avis juridique important|21998D1117(03)Decision No 4/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part of 4 November 1998 adopting the terms and conditions for the participation of Estonia in Community programmes in the field of culture Official Journal L 307 , 17/11/1998 P. 0023 - 0026DECISION No 4/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part of 4 November 1998 adopting the terms and conditions for the participation of Estonia in Community programmes in the field of culture (98/644/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part (1), and in particular Article 108 thereof,Whereas, according to Article 108 of the said Europe Agreement, Estonia may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the field of culture and the terms and conditions for the participation of Estonia in the activities referred to in Article 108 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Estonia shall participate in the European Community programmes Kaleidoscope, Ariane and Raphael according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply for the duration of the programmes.Article 3 This Decision shall enter into force on the first day of the month following the day of its adoption.Done at Brussels, 4 November 1998.For the Association CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 68, 9. 3. 1998, p. 3.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF THE REPUBLIC OF ESTONIA IN THE PROGRAMMES KALEIDOSCOPE, ARIANE AND RAPHAEL 1. Estonia will participate in all activities of the programmes Kaleidoscope, Ariane and Raphael (hereinafter called 'the programmes`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Decision No 719/96/EC of the European Parliament and of the Council of 29 March 1996 establishing a programme to support artistic and cultural activities having a European dimension (1) (hereinafter called 'Kaleidoscope`), Decision No 2085/97/EC of the European Parliament and of the Council of 6 October 1997 establishing a programme of support, including translation, in the field of books and reading (2) (hereinafter called 'Ariane`) and Decision No 2228/97/EC of the European Parliament and of the Council of 13 October 1997 establishing a Community action programme in the field of cultural heritage (3) (hereinafter called 'Raphael`).2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Estonia shall be the same as those applicable to eligible institutions, organisations and individuals of the Community.3. To ensure the Community dimension of the programmes, transnational projects and activities proposed by Estonia will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programmes, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the programmes.4. Estonia will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programmes (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and Estonia will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the programmes moving between Estonia and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to the Decisions concerning Kaleidoscope, Ariane and Raphael (Articles 8, 8 and 10 respectively), the participation of Estonia in the programmes will be continuously monitored on a partnership basis involving Estonia and the Commission of the European Communities. Estonia will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 5 of the Decision on Kaleidoscope, Article 5 of the Decision on Ariane and Article 7 of the Decision on Raphael, Estonia will be invited to any coordination meetings on questions concerning the implementation of this Decision prior to the regular meetings of the programme committees. The Commission will inform Estonia about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes will be one of the official languages of the Community.(1) OJ L 99, 20. 4. 1996, p. 20.(2) OJ L 291, 24. 10. 1997, p. 26.(3) OJ L 305, 8. 11. 1997, p. 31.ANNEX II FINANCIAL CONTRIBUTION OF THE REPUBLIC OF ESTONIA TO KALEIDOSCOPE, ARIANE AND RAPHAEL 1. The financial contribution of Estonia will cover:- financial support from the programmes to Estonian participants,- supplementary costs of an administrative nature related to the management of the programmes by the Commission stemming from Estonia's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programmes by the Estonian beneficiaries will not exceed the contribution paid by Estonia, after deduction of the supplementary costs of an administrative nature.Should the contribution paid by Estonia to the general budget of the European Communities, after deduction of the supplementary costs of an administrative nature, be higher than the aggregated amount of subsidies or other financial support received by the Estonian beneficiaries from the programmes, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programmes come to an end, the corresponding amount will be reimbursed to Estonia.3. Kaleidoscope Estonia's annual contribution will be of ECU 8 569 from 1998. From this sum, an amount of ECU 561 will cover supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from Estonia's participation.4. Ariane Estonia's annual contribution will be of ECU 2 435 from 1998. From this sum, an amount of ECU 160 will cover supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from Estonia's participation.5. Raphael Estonia's annual contribution will be of ECU 10 516 from 1998. From this sum, an amount of ECU 688 will cover supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from Estonia's participation.6. The financial regulations applicable to the general budget of the Community will apply, notably to the management of the contribution of Estonia.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to Estonia a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Estonia will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Estonia on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus, increased by 1,5 percentage points.7. Estonia will pay the supplementary costs of an administrative nature referred to in paragraphs 3, 4 and 5 from its national budget.8. Estonia will pay the remaining costs of its participation as follows:8.1. ArianeIn 1998, ECU 1 057,5 from its national budget and ECU 1 217,5 from its PHARE allocation.8.2. KaleidoscopeIn 1998, ECU 6 937 from its national budget and ECU 1 071 from its PHARE allocation.8.3. RaphaelIn 1998, 1999 and 2000 respectively, ECU 8 776 from its national budget and ECU 1 052 from its PHARE allocation.8.4. The PHARE contribution is subject to regular PHARE programming procedures.